DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2021 has been entered.
Response to Amendment
Applicant’s amendment to claims 1, 5, and 9 in the response filed on 4 March 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a removable conical pin extends axially from the columnar core bar, wherein a portion of the first and second wires are deviated from the helical directions around the conical pin to enlarge a selected gap portion into a first opening portion” in lines 7-10 and “the resin layer is comprised of a flexible material for stretching in an axial direction in response to insertion of a dilator through the lumen against a distal tip of the catheter in order to reduce a diameter of the tubular reinforcement body and the resin layer” in lines 15-18 which are indefinite because for the removable conical pin “to enlarge a selected gap portion into a first opening portion” the removable conical pin must extend perpendicular to the longitudinal axis of the columnar core bar (Published specification para. 121 states “tapered conical pins (corresponding to a second jig) 510 are disposed in a part in a direction intersecting the axial direction on an outer peripheral surface of the core bar 500”), but the dilator stretches the resin layer in an axial direction along the longitudinal axis of the lumen (Published specification para. 53 states “the first tube 32 having higher flexibility expands (i.e., stretches) in an axial direction so that the outer diameter and the inner diameter of the first tube 32 are reduced.”). Therefore, claim 5 recites “axially” in reference to two different axes such that it is unclear what applicant means by the term “axially”. For the purpose of examination on the merits the Examiner interprets “axially” as recited in “a removable conical pin extends axially from the columnar core bar, wherein a portion of the first and second wires are deviated from the helical directions around the conical pin to enlarge a selected gap portion into a first opening portion” in lines 7-10 as referring to an axis intersecting the axial direction on an outer peripheral surface of the core bar 500, and interprets “axially” as recited in “the resin layer is comprised of a flexible material for stretching in an axial direction in response to insertion of a dilator through the lumen against a distal tip of the catheter in order to 
The examiner suggests that applicant amend ““a removable conical pin extends axially from the columnar core bar” in line 7 to recite something similar to what is recited in published application para. 121 which states the “tapered conical pins (corresponding to a second jig) 510 are disposed in a part in a direction intersecting the axial direction on an outer peripheral surface of the core bar 500”, which would clearly state the positional relationship between the columnar core bar and the conical pins.
Claim 7 recites “the core” in line 4 (two instances) which are indefinite because it is unclear if “the core” refers to the columnar core bar recited in line 4 of claim 5, from which claim 7 depends, or the cylindrical core recited in line 5 of claim 5. For the purpose of examination on the merits the Examiner interprets “the core” as the “columnar core bar” because the specification always uses the term “core bar” except in reference to “core rod 420” (published application paras. 98, 99, 127) which is used during the coating step and not during the winding step where columnar core bar 400/500 are used (published application paras. 88-90, 92, 93, 95, 121-123, 126, 128; Figs. 9A-E, 11A-D).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0106056 to Yoshio Hatano et al. (Hatano) in view of U.S. Patent 5,139,832 to Shunichi Hayashi et al. (Hayashi), and further in view of U.S. Patent 4,784,638 to Jamshid B. G. Ghajar et al. (Ghajar).

a tubular reinforcement body (26) comprised of a plurality of wires (26a, 26b) braided in a reticulated manner including first wires wound in a first helical direction (26a) and second wires wound in a second helical direction crossing the first wires (26b) to define regular gap portions (Fig. 3 shows regular gap portions sizes La, Lb), wherein a portion of the first and second wires are deviated from the helical directions to enlarge a selected gap portion into a first opening portion (Fig. 9; para. 68 describes deforming the wires 26a, 26b instead of cutting or disconnecting the strands around the side port), […] and wherein the plurality of wires (26a, 26b) are configured to have a […] braided shape maintaining the deviation around the first opening portion (Fig. 9; para. 68 describes deforming the wires 26a, 26b instead of cutting or disconnecting the strands around the side hole, thus maintaining their deformation around the side hole); and 
a resin layer (28) coating the tubular reinforcement body (26) and including a second opening portion through the resin layer (Figs. 4-6, 10, 11 shows holes 40, 50 with a second opening portion through the resin layer 28) coincident with the first opening portion (40; para. 68), […] and wherein the resin layer (24, 28) is coated over the […] braided shape of the tubular reinforcement member (28; para. 44);
whereby a side hole (40) for fluid communication between the lumen (18) and an exterior of the catheter is formed by the first opening portion and the second opening portion overlapping each other (Figs. 4-6, 10, 11 shows holes 40, 50 with bores through the first opening portion in first resin layer 24 and second bore through second opening portion 282), and whereby a continuous reinforcement is provided between longitudinal 
But Hatano does not explicitly teach the plurality of wires are comprised of a shape memory material, and wherein the plurality of wires are configured to have a shape-memorized […] shape; the resin layer is flexible for stretching in an axial direction in response to insertion of a dilator through the lumen against a distal tip of the catheter in order to reduce a diameter of the tubular reinforcement body and the resin layer; the side hole has an inner peripheral surface that is longitudinally deformed from an original shape to a deformed shape in response to insertion of the dilator so that an open area of the side hole is reduced; and wherein a restoring force of the tubular reinforcement body and the resin layer causes the side hole to return to the original shape when the dilator is withdrawn.
Hayashi teaches the plurality of wires are comprised of a shape memory material (abstract), and wherein the plurality of wires are configured to have a shape-memorized […] shape (abstract states “said shape memory film being capable of remembering a basic shape” showing that the shape memory material of Hayashi has a memorized shape); wherein a restoring force of the tubular reinforcement body […] causes the side hole to return to the original shape when the dilator is withdrawn (col. 1, lines 6-11 describes the material taking on a second shape, i.e. the stretched shape, but reverted to the first shape, i.e. the original shape, upon heating, where the heating generates a restoring force that returns the catheter to the original shape after the dilator is removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatano’s plurality of wires such that the plurality of wires are comprised of a shape memory material, […] wherein the plurality 
But Hatano, in view of Hayashi, does not explicitly teach the resin layer is flexible for stretching in an axial direction in response to insertion of a dilator through the lumen against a distal tip of the catheter in order to reduce a diameter of the tubular reinforcement body and the resin layer; the side hole has an inner peripheral surface that is longitudinally deformed from an original shape to a deformed shape in response to insertion of the dilator so that an open area of the side hole is reduced; and wherein a restoring force of […] the resin layer causes the side hole to return to the original shape when the dilator is withdrawn.
Ghajar teaches the resin layer (Fig. 2 shows the catheter has a resin layer) is flexible for stretching in an axial direction in response to insertion of a dilator through the lumen against a distal tip of the catheter in order to reduce a diameter of the tubular reinforcement body and the resin layer (col. 2, lines 40-45 describes the dilator, i.e. stylet, stretches the catheter; col. 3, lines 51-55 describes the stylet stretching the catheter and flattening the apertures, flattening means the stretching reduces the diameter); the side hole has an inner peripheral surface that is longitudinally deformed from an original shape to a deformed shape in response to insertion of the dilator so that an open area of the side hole is reduced (col. 2, lines 40-45 describes the side hole as closing, therefore the inner peripheral surface deforms, due to stretching from the stylet); and wherein a restoring force of […] the resin layer causes the side hole to return to the original shape when the dilator is withdrawn (col. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the resin layer of Hatano, in view of Hayashi, so that the resin layer is flexible for stretching in an axial direction in response to insertion of a dilator through the lumen against a distal tip of the catheter in order to reduce a diameter of the tubular reinforcement body and the resin layer, where the side hole has an inner peripheral surface that is longitudinally deformed from an original shape to a deformed shape in response to insertion of the dilator so that an open area of the side hole is reduced, and wherein a restoring force of […] the resin layer causes the side hole to return to the original shape when the dilator is withdrawn as in Ghajar to close and flatten the side holes to reduce abrasion of the tissue during insertion (col. 3, lines 51-55) and reopen after removal of the stylet (col. 2, lines 44-45) as taught by Ghajar.
Regarding claim 9, Hatano teaches a percutaneous catheter (10) including a lumen in which blood circulates (18; para. 61), the percutaneous catheter comprising:
a tubular reinforcement body (26) comprised of a plurality of wires (26a, 26b) braided in a reticulated manner to form a mesh (para. 40), wherein the mesh includes a plurality of gap portions (Fig. 3 shows regular gap portions sizes La, Lb) and a first opening portion having an open area larger than the gap portions (Fig. 9; para. 68 describes deforming the wires 26a, 26b instead of cutting or disconnecting the strands around the side port), […] and wherein the plurality of wires (26a, 26b) are configured to have a […] braided shape maintaining deviations around the first opening portion (Fig. 9; para. 68 
a resin layer (28) coating the tubular reinforcement body (26) and including a second opening portion through the resin layer (Figs. 4-6, 10, 11 shows holes 40, 50 with a second opening portion through the resin layer 28) disposed to overlap the first opening portion to provide a side hole of the catheter (40; para. 68), […] and wherein the resin layer (24, 28) is coated over the […] braided shape of the tubular reinforcement body (28; para. 44);
whereby a continuous reinforcement is provided between longitudinal ends of the tubular reinforcement body including a longitudinal region of the side hole (para. 68);
wherein an outer circumferential edge of the second opening portion is spaced radially inward from an outer circumferential edge of the first opening portion, so that the wires are not exposed to the side hole (para. 57 describes the diameter of the subsequent compression of the second opening portion 28 must be considered, therefore, the outer circumferential edge of the second opening portion is spaced radially inward from the outer circumferential edge of the first opening portion to have sufficient material to compress to cover any exposed, but deformed, wires from the braid).
But does not explicitly teach the plurality of wires are comprised of a shape memory material, and wherein the plurality of wires are configured to have a shape-memorized […] shape maintaining deviations around the first opening portion; the resin layer is flexible for stretching in an axial direction in response to insertion of a dilator through the lumen against a distal tip of the catheter in order to reduce a diameter of the tubular reinforcement body and the resin layer; the side hole has an inner peripheral surface that is longitudinally 
Hayashi teaches the plurality of wires are comprised of a shape memory material (abstract), and wherein the plurality of wires are configured to have a shape-memorized […] shape maintaining deviations around the first opening portion (abstract states “said shape memory film being capable of remembering a basic shape” showing that the shape memory material of Hayashi has a memorized shape that would retain deviations around the first opening portion); wherein a restoring force of the tubular reinforcement body […] causes the side hole to return to the original shape when the dilator is withdrawn (col. 1, lines 6-11 describes the material taking on a second shape, i.e. the stretched shape, but reverted to the first shape, i.e. the original shape, upon heating, where the heating generates a restoring force that returns the catheter to the original shape after the dilator is removed because the dilator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatano’s plurality of wires such that the plurality of wires are comprised of a shape memory material, and wherein the plurality of wires are configured to have a shape-memorized […] shape, and wherein a restoring force of the tubular reinforcement body […] causes the side hole to return to the original shape when the dilator is withdrawn as in Hayashi to easily provide a material that takes on a second shape but reverts a first shape with simple heating (col. 1, lines 6-11) as taught by Hayashi.

Ghajar teaches the resin layer (Fig. 2 shows the catheter has a resin layer) is flexible for stretching in an axial direction in response to insertion of a dilator through the lumen against a distal tip of the catheter in order to reduce a diameter of the tubular reinforcement body and the resin layer (col. 2, lines 40-45 describes the dilator, i.e. stylet, stretches the catheter; col. 3, lines 51-55 describes the stylet stretching the catheter and flattening the apertures, flattening means the stretching reduces the diameter); the side hole has an inner peripheral surface that is longitudinally deformed from an original shape to a deformed shape in response to insertion of the dilator so that an open area of the side hole is reduced (col. 2, lines 40-45 describes the side hole as closing, therefore the inner peripheral surface deforms, due to stretching from the stylet); and wherein a restoring force of […] the resin layer causes the side hole to return to the original shape when the dilator is withdrawn (col. 2, lines 44-45 describes the holes reopening after tension on the catheter is relieved by removal of the stylet/dilator, in other words the resin layer of Ghajar produces a restoring force that causes a side hole to return to the original shape when the dilator is withdrawn).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the resin layer of Hatano, in view of Hayashi, such .
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Hayashi, and further in view of Ghajar, as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2002/0107506 to James F. McGuckin Jr. et al. (McGuckin).
Regarding claim 2, Hatano, in view of Hayashi, and further in view of Ghajar, teaches the percutaneous catheter according to Claim 1, where Hatano further teaches the resin layer (Fig. 2) is comprised of a first tube (28) at a distal end (Fig. 2 shows a cross-section at the distal end showing tip opening 14a) of the catheter (12) and a second tube (24) interlocked on a proximal side of the first tube (Fig. 2 shows the first and second tubes extend the entire length so the second tube is interlocked with the first tube on the proximal side of the first tube);
wherein the distal tip is fixed to a distal end of the first tube (Fig. 2, #14 shows the distal end of the first tube 28 and the distal tip 14) and having a tip opening for fluid communication between the lumen and the exterior of the catheter (Fig. 2, #14a, 18);

But does not explicitly teach the distal tip internally includes a flat receiving surface configured to receive a distal portion of the dilator inserted through the lumen to axially expand the first tube when the percutaneous catheter is inserted into a living body.
McGuckin teaches the distal tip (42) internally includes a flat receiving surface (43) configured to receive a distal portion (82) of the dilator (80) inserted through the lumen (40) to axially expand the first tube when the percutaneous catheter is inserted into a living body (Figs. 11, 12; para. 141 teaches the dilator 80 applying “a force against [flat receiving surface] 43 to stretch the catheter body 11 to reduce its outer diameter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal tip of the catheter of Hatano, in view of Hayashi, and further in view of Ghajar, so that the distal tip internally includes a flat receiving surface configured to receive a distal portion of the dilator inserted through the lumen to axially expand the first tube when the percutaneous catheter is inserted into a living body as in McGuckin to provide an abutting shoulder “to limit insertion of the stiffening member” (para. 39) and to apply “a force against [the flat receiving surface] to stretch the catheter body to reduce its outer diameter” (para. 141) as taught by McGuckin.
Regarding claim 3, Hatano, in view of Hayashi, and further in view of Ghajar, and further in view of McGuckin, teaches the percutaneous catheter according to claim 2, where .
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of U.S. Patent 2014/0319879 to Eckhard Reese (Reese), and further in view of Hayashi, and further in view of Ghajar.
Regarding claim 5, Hatano teaches a method of manufacturing a tube (12) used for a percutaneous catheter (10) including a lumen (18) in which blood circulates (para. 61), the method comprising the steps of:
winding (para. 40 describes braiding alternately strands 26a and 26b) a plurality of wires (26a, 26b) in a reticulated manner […] to form a mesh (Fig. 3; para. 40) on a cylindrical core (24) for a tubular reinforcement body (26), wherein the mesh includes first wires wound in a first helical direction (26a) and second wires wound in a second helical direction crossing the first wires (26b) to define regular gap portions (Fig. 3 shows regular gap portions sizes La, Lb), […] wherein a portion of the first and second wires are deviated from the helical directions […] to enlarge a selected gap portion into a first opening portion (Fig. 9; para. 68 describes deforming the wires 26a, 26b instead of cutting or disconnecting the strands around the side port);
coating the reinforcement body with a resin layer (28; para. 44) […]; and
forming a second opening portion by boring the resin layer formed in the first opening portion to form a side hole for fluid communication between the lumen and an exterior of the catheter (40, 18; para. 49);
whereby a continuous reinforcement is provided between longitudinal ends of the tubular reinforcement body including a longitudinal region of the side hole (para. 68).

Reese teaches the step of winding (para. 34) a plurality of wires (22, 26) in a reticulated manner (para. 34 describes braiding wires, i.e. a reticulated manner) over a columnar core bar (48; para. 37), wherein a removable conical pin (52; para. 36 shows the pin has conical ends forming a conical pin for creating a branch from the central piece 58) extends axially from the columnar core bar (Fig. 6b shows branch 52), wherein a portion of the first and second wires are deviated from the helical directions around the conical pin (para. 37 describes the flexibility is able to braid core 48 even with the branch 52, thus forming a portion of the first and second wires 22 deviated from the helical directions around the conical pin); heating the plurality of wires while the conical pin is present on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hatano with the step of winding a plurality of wires in a reticulated manner over a columnar core bar, wherein a removable conical pin extends axially from the columnar core bar, wherein a portion of the first and second wires are deviated from the helical directions around the conical pin, and the step of heating the plurality of wires while the conical pin is present on the columnar core bar to provide shape-memorization to maintain the gaps among the wires forming the first opening portion as in Reese to enable the production of complexly-shaped hollow profiles (para. 8) as taught by Reese.
However, Hatano, in view Reese, fails to explicitly teach wherein the plurality of wires are comprised of a shape memory material, and wherein a restoring force of the shape memory material causes the side hole to return to the original shape when the dilator is withdrawn
Hayashi teaches the plurality of wires are comprised of a shape memory material (abstract); a restoring force of the tubular reinforcement body […] causes the side hole to return to the original shape when the dilator is withdrawn (col. 1, lines 6-11 describes the material taking on a second shape, i.e. the stretched shape, but reverted to the first shape, i.e. the original shape, upon heating, where the heating generates a restoring force that returns the catheter to the original shape after the dilator is removed because the dilator).

But Hatano, in view of Reese, and further in view of Hayashi, does not explicitly teach the resin layer is comprised of a flexible material for stretching in an axial direction in response to insertion of a dilator through the lumen against a distal tip of the catheter in order to reduce a diameter of the tubular reinforcement body and the resin layer; the side hole has an inner peripheral surface that is longitudinally deformed from an original shape to a deformed shape in response to insertion of the dilator so that an open area of the side hole is reduced, and wherein a restoring force of the […] resin layer causes the side hole to return to the original shape when the dilator is withdrawn.
Ghajar teaches the resin layer (Fig. 2 shows the catheter has a resin layer) is comprised of a flexible material for stretching in an axial direction in response to insertion of a dilator through the lumen against a distal tip of the catheter in order to reduce a diameter of the tubular reinforcement body and the resin layer (col. 2, lines 40-45 describes the dilator, i.e. stylet, stretches the catheter; col. 3, lines 51-55 describes the stylet stretching the catheter and flattening the apertures, flattening means the stretching reduces the diameter); the side hole has an inner peripheral surface that is longitudinally deformed from an original shape to a deformed shape in response to insertion of the dilator so that an 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the resin layer of Hatano, in view of Reese, and further in view of Hayashi, such that the resin layer is comprised of a flexible material for stretching in an axial direction in response to insertion of a dilator through the lumen against a distal tip of the catheter in order to reduce a diameter of the tubular reinforcement body and the resin layer, where the side hole has an inner peripheral surface that is longitudinally deformed from an original shape to a deformed shape in response to insertion of the dilator so that an open area of the side hole is reduced, and where a restoring force of the […] resin layer causes the side hole to return to the original shape when the dilator is withdrawn as in Ghajar to close and flatten the side holes during insertion to reduce abrasion of the tissue during insertion (col. 3, lines 51-55) and reopen after removal of the stylet (col. 2, lines 44-45) as taught by Ghajar.
Regarding claim 6, Hatano, in view of Reese, further in view of Hayashi, and further in view of Ghajar, teaches the method of manufacturing a tube for a percutaneous catheter according to Claim 5, where Hatano further discloses the deviation of the first and second wires is comprised of widening a part of the gaps among the wires (para. 68).
Regarding claim 7, Hatano, in view of Reese, further in view of Hayashi, and further in view of Ghajar, teaches the method of manufacturing a tube for a percutaneous catheter according to Claim 5, but does not explicitly teach the winding step includes forming the first opening portion by deviating the wires around a jig extending axially from an outer peripheral surface of the core while braiding the wires on the outer peripheral surface of the core.
Reese further teaches the winding step includes forming the first opening portion (50) by deviating the wires (22, 26) around a jig (Fig. 6B, #52) extending axially from an outer peripheral surface of the core (48) while braiding the wires on the outer peripheral surface of the core (para. 37 describes completely braiding a branched core 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the winding step of Hatano, in view of Reese, further in view of Hayashi, and further in view of Ghajar, by including the step of forming the first opening portion by deviating the wires around a jig extending axially from an outer peripheral surface of the core while braiding the wires on the outer peripheral surface of the core as further taught by Reese to enable the production of complexly-shaped hollow profiles (para. 8) as taught by Reese.
Response to Arguments
Applicant's arguments filed 4 March 2021 have been fully considered but they are not persuasive.
Applicant’s argument that Hatano, Hayashi, and Ghajar do not teach or suggest the distinct physical properties of the plurality of wires are configured to have a shape-memorized braided 
Applicant’s argument that “shape-memorization” of the present invention is performed on the braided wire mesh prior to the coating of the resin layer thereby maintaining the deviations during subsequent processing simplifying processing and avoiding problems maintaining the opening (Remarks pg. 6) is not persuasive because the claim merely recites the winding, heating, and coating steps in a list, and does not explicitly recite that the heating step follows the winding step and precedes the coating step. Furthermore, as shown in the rejection above, Reese teaches a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899. The examiner can normally be reached Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.